Order filed May 30, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00109-CV
                                    ____________

                            TAMBRIA LEE, Appellant

                                          V.

                        CRP RIVERSTONE, LP, Appellee


                 On Appeal from the County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-063719

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the County Court at Law No. 4 informed this court that appellant had not requested
the reporter’s record. On April 3, 2019, the clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of request
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM